DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status Of Claims
This Office Action is in response to an amendment received 6/10/2022 in which Applicant lists claims 1-24 as being cancelled, claims 31 and 33-41 as being withdrawn, claims 28-30 and 32 as being previously presented, and claims 25-27 as being currently amended. It is interpreted by the examiner that claims 25-41 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Election/Restrictions
At least independent linking claim 25 is allowable. The restriction requirement among Groups I-V and Species 1-4, as set forth in the Office action mailed on 1/4/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/4/2022 is withdrawn.  Claims 31 and 33-41, directed to non-elected Groups II-V and Species 2-4 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Specification
The amendments to the specification dated 6/10/2022 are accepted. The objections to the specification cited in the office action mailed 3/10/2022 are hereby withdrawn.
Drawings
The amendments to the specification were received on 6/10/2022. These amendments are accepted. The objections to the drawings cited in the office action mailed 3/10/2022 are hereby withdrawn.
Claim Rejections - 35 USC § 112
The arguments received 6/10/2022 with respect to the 112 second paragraph rejections of claims 27-30, regarding step (a) comprising providing a second reflector layer to the diffractive structure, are accepted. The rejections of the claims made under 35 USC 112 second paragraph and cited in the office action mailed 3/10/2022 are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see pages 13-16 of the remarks, filed 6/10/2022, with respect to the amendments to claim 25, and the 103(a) rejections in view of Holmes et al. (US 2003/0058491 A1) and Takeuchi et al. (US 4,856,857) have been fully considered and are persuasive.  The 103(a) rejections of the claims are hereby withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew L. Whipple (47,217) on 6/22/2022.

The application has been amended as follows: 
Claim 41 has been replaced with:
“The method as defined in claim 39, wherein the pattern of adhesive forms a frame around the diffractive structure.”

Allowable Subject Matter
Claims 25-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 25 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a method of manufacturing a device for providing an image having an optically variable feature, comprising: a) providing a diffractive structure;

b) providing an optically variable structure distinct from the diffractive structure, wherein the optically variable structure comprises a first reflector layer, an absorber layer, and a dielectric layer between the reflector and absorber layers;
c) covering the diffractive structure or the optically variable structure with an adhesive; and,
d) after steps (a)-(c), activating, with energy, the adhesive and coupling the diffractive structure and the optically variable structure together;
wherein the diffractive structure comprises a relief pattern and a high refraction index layer made of a material having an index of refraction no less than 1.65, and
wherein the diffractive structure comprises a patterned opaque coating so that the diffractive structure has opaque regions and light transmissive regions, as generally set forth in claim 25, the device including the totality of the particular limitations recited in claim 25.
Claims 26-41 depend from claim 25 and therefore are allowable for at least the same reasons as claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/22/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872